The opinion of the court was delivered by
Provosty, J.
The opponent exhibits an act of mortgage, and mortgage notes identified therewith, all regular on their face, and testifies to the consideration of the notes, and supports his statement by a witness of unquestioned reliability who saw $8000 of the .money paid, the amount of the notes being $5000.
As against this the succession offers practically nothing. True, the *572nominal mortgagee testifies that he never lent any money to the deceased, 'but the effect of his testimony is entirely done away with by his saying that he knows of his having signed the act only because he recognizes his signature, and that he may have accepted the mortgage for somebody else, as is very frequently done when the real mortgagee prefers not to appear in the act. True, again, the opponent was tardy in urging his claim, but the delay is fully explained. The other circumstances pointed out by the representatives of the succession as casting a doubt on the verity of the plaintiff’s claim, are of too inconsequential a nature to afford a basis for judicial action.
Prescription was interrupted by timely suit.
It is, therefore, ordered, adjudged and decreed, that the judgment appealed from be affirmed.